


Exhibit 10.24
DELUXE CORPORATION
RESTRICTED STOCK AWARD AGREEMENT


AWARDED TO
AWARD DATE
NUMBER OF SHARES OF RESTRICTED STOCK
 
 
 

1.
The Award. Deluxe Corporation, a Minnesota corporation (“Deluxe“), hereby grants
to you as of the above Award Date the above number of restricted shares of
Deluxe common stock, par value $1.00 per share (the “Shares”) on the terms and
conditions contained in this Restricted Stock Award Agreement (this “Agreement”)
and the Deluxe Corporation 2012 Long Term Incentive Plan (the “Plan”).

2.
Restricted Period. The Shares are subject to the restrictions contained in this
Agreement and the Plan for a period (the “Restricted Period”) commencing on the
Award Date and ending on the third anniversary of the Award Date, subject to the
provisions of Section 4 below.

3.
Restrictions. The Shares shall be subject to the following restrictions during
the Restricted Period:

(a)
The Shares shall be subject to forfeiture to Deluxe as provided in this
Agreement and the Plan.

(b)
The Shares may not be sold, assigned, transferred or pledged during the
Restricted Period. You may not transfer the right to receive the Shares, other
than by will or the laws of descent and distribution, and any such attempted
transfer shall be void.

(c)
The Shares will be issued in your name, either by book-entry registration or
issuance of a stock certificate, which certificate will be held by Deluxe. If
any certificate is issued, the certificate will bear an appropriate legend
referring to the restrictions applicable to the Shares.

(d)
Any non-cash dividends or distributions paid or declared with respect to the
Shares during the Restricted Period shall be held by Deluxe until the end of the
Restricted Period, at which time Deluxe will pay you all such dividends and
other distributions, less any applicable tax withholding amounts. If the Shares
are forfeited as described in Section 5 of this Agreement, then all rights to
such payments shall also be forfeited.

4.
Acceleration of Vesting.     

(a)
In the event your employment with the Company is terminated by reason of death,
Disability or Qualified Retirement during the    Restricted Period, all of the
Shares will vest (i.e., the restrictions on the Shares shall lapse) and the
Shares shall become non-forfeitable and transferable as of the date of such
termination.

(b)
Subject to subparagraph 4(c), in the event your employment is terminated during
the Restricted Period by reason of involuntary termination without Cause, a
pro-rata portion of the Shares (based on the number of completed days elapsed
since the Award Date) then subject to restrictions shall vest and become
non-forfeitable and transferable as of the date of such termination.

(c)
Notwithstanding any provision contained in this Agreement that would result in
Shares vesting in full or in part at a later date, if, in connection with any
Change of Control, the acquiring Person, surviving or acquiring corporation or
entity, or an Affiliate of such corporation or entity, elects to assume the
obligations of Deluxe under this Agreement and to replace the Shares issuable
under it with other equity securities that are listed on a national securities
exchange (including by use of American Depository Receipts or any similar
method) and are freely transferable under all applicable federal and state
securities laws and regulations, the Shares then subject to restriction shall
vest in full if, within twelve months of the date of the Change of Control,

(i)    Your employment with the Company is terminated by the Company without
Cause,
(ii)    Your employment with the Company is terminated by you for Good Reason,
or
(iii)    Vesting would otherwise occur on any earlier date as provided under
this Agreement.


In the event of any such Change of Control, the number of replacement equity
securities issuable under this Agreement shall be determined by the Committee in
accordance with Section 4(c) of the Plan. In the event of any such Change of
Control, all references herein to the Shares shall thereafter be deemed to refer
to the replacement equity securities, references to Deluxe shall thereafter be
deemed to refer to the issuer of such replacement equity securities, and all
other terms of this Agreement shall continue in effect except as and to the
extent modified by this subparagraph.
(d)
If the Change of Control does not meet the continuation or replacement criteria
specified in subparagraph 4(c) above, all Shares then subject to restriction
shall vest in full immediately upon the Change of Control.

5. Forfeiture.
(a)
Subject to the provisions of Section 4, in the event your employment is
terminated during the Restricted Period, or you engage in a Forfeiture Activity
(as defined below) during the Restricted Period, your rights to all of the
Shares then subject to restrictions shall be immediately and irrevocably
forfeited.

(b)
If, at any time within 12 months after the date any portion of this Award has
vested, you engage in any Forfeiture Activity (as defined below), then the value
of the Shares received by you pursuant to such vesting must be paid to Deluxe
within 30 days of demand by Deluxe. For purposes hereof, the value received by
you shall be determined by multiplying the number of Shares that vested times
the closing price on the New York Stock Exchange of a share of Deluxe’s common
stock on the vesting date (without regard to any subsequent increase or decrease
in the fair market value of such shares).





--------------------------------------------------------------------------------




(c)
As used herein, you shall be deemed to have engaged in a Forfeiture Activity if
you (i) directly or indirectly, engage in any business activity on your own
behalf or as a partner, stockholder, director, trustee, principal, agent,
employee, consultant or otherwise of any person or entity which is in any
respect in competition with or competitive with the Company or you solicit,
entice or induce any employee or representative of the Company to engage in any
such activity, (ii) directly or indirectly solicit, entice or induce (or assist
any other person or entity in soliciting, enticing or inducing) any customer or
potential customer (or agent, employee or consultant of any customer or
potential customer) with whom you had contact in the course of your employment
with the Company to deal with a competitor of the Company, (iii) fail to hold in
a fiduciary capacity for the benefit of the Company all confidential
information, knowledge and data, including customer lists and information,
business plans and business strategy (“Confidential Data”) relating in any way
to the business of the Company for so long as such Confidential Data remains
confidential, or (iv) are terminated by the Company for Cause.

(d)
If any court of competent jurisdiction shall determine that the foregoing
forfeiture provisions are invalid in any respect, the court so holding may limit
such provisions in any manner which the court determines such that the provision
shall be enforceable against you.

(e)
By accepting this Agreement, you consent to a deduction from any amounts the
Company owes you from time to time (including amounts owed to you as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to you by the Company), to the extent of the amount you owe the
Company under the foregoing provisions. Whether or not the Company elects to
make any set-off in whole or in part, if the Company does not recover by means
of set-off the full amount you owe, calculated as set forth above, you agree to
pay immediately the unpaid balance to the Company.

(f)
You will be released from the forfeiture provisions of subparagraph (c)(i) in
the event your employment with the Company has been involuntarily terminated
without Cause due to a job elimination or other reduction in force. Otherwise,
you may be released from the foregoing forfeiture provisions only if the
Compensation Committee of the Deluxe Board (or is duly appointed agent)
determines in its sole discretion that such action is in the best interests of
the Company.

6.
Rights. Upon issuance of the Shares, you shall, subject to the restrictions of
this Agreement and the Plan, have all of the rights of a shareholder with
respect to the Shares, including the right to vote the Shares and receive any
dividends and other distributions thereon (subject to the provisions of Section
3(d), unless and until the Shares are forfeited. Cash dividends will be paid to
you at the time such dividends are paid on shares of Deluxe common stock, less
any applicable tax withholding amounts, and may, at Deluxe’s discretion, be paid
through its normal payroll process.

7.
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the grant of the Restricted Stock if you make an election under
Section 83(b) of the Internal Revenue Code of 1986, as amended, within 30 days
of the date of grant, or upon the lapse of the restrictions on the Shares, and
the subsequent disposition of the Shares, and you acknowledge that you should
consult with your own tax advisor regarding the applicable tax consequences.
Upon the lapse of the restrictions on the Shares, you shall promptly pay to
Deluxe in cash, or in previously acquired shares of Deluxe common stock having a
fair market value equal to the amount of, all applicable taxes required by
Deluxe to be withheld or collected upon the lapse of the restrictions on the
Shares. In the alternative, prior to the end of the Restricted Period, you may
direct Deluxe to withhold from the Shares the number of Shares having a fair
market value equal to the amount of all applicable taxes required by Deluxe to
be withheld upon the lapse of the restrictions on the Shares.

8.
Terms and Conditions. This Agreement does not guarantee your continued
employment or alter the right of Deluxe or its affiliates to terminate your
employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms. In the event of any conflict between the provisions of
this Agreement and the Plan, the provisions of the Plan shall govern.

DELUXE CORPORATION
By: ___________________________________


















--------------------------------------------------------------------------------




ADDENDUM TO
RESTRICTED STOCK AWARD AGREEMENT




For the purposes hereof the terms used herein shall have the following meanings:
"Affiliate" shall mean a company controlled directly or indirectly by Deluxe or
any acquiring Person, surviving or acquiring corporation or entity, where
"control" shall mean the right, either directly or indirectly, to elect a
majority of the directors thereof without the consent or acquiescence of any
third party.
"Cause" shall mean (i) you have breached your obligations of confidentiality to
Deluxe or any of its Affiliates; (ii) you have otherwise failed to perform your
employment duties and do not cure such failure within thirty (30) days after
receipt of written notice thereof; (iii) you commit an act, or omit to take
action, in bad faith which results in material detriment to Deluxe or any of its
Affiliates; (iv) you have had excessive absences unrelated to illness or
vacation ("excessive" shall be defined in accordance with local employment
customs); (v) you have committed fraud, misappropriation, embezzlement or any
other act of dishonesty in connection with Deluxe or any of its Affiliates or
its or their businesses; (vi) you have been convicted or have pleaded guilty or
nolo contendere to criminal misconduct constituting a felony or a gross
misdemeanor, which gross misdemeanor involves a breach of ethics, moral
turpitude, or immoral or other conduct reflecting adversely upon the reputation
or interest of Deluxe or its Affiliates; (vii) your use of narcotics, liquor or
illicit drugs has had a detrimental effect on your performance of your
employment responsibilities; or (viii) you are in material default under any
agreement between you and Deluxe or any of its Affiliates following any
applicable notice and cure period.
"Change of Control" shall be deemed to have occurred if the conditions set forth
in any one of the following paragraphs shall have been satisfied:
(I)
The date on which any one person, or more than one person acting as a group,
acquires ownership of stock of Deluxe that, together with stock held by such
Person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of Deluxe. If any one Person, or more than one
Person acting as a group, is already considered to own more than 50% of the
total fair market value or total voting power of the stock of the Deluxe, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change of Control under this paragraph or paragraph (II). An increase
in the percentage of stock owned by any one Person, or Persons acting as a
group, as a result of a transaction in which Deluxe acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this paragraph. This paragraph applies only when there is a transfer or issuance
of stock of Deluxe and stock in Deluxe remains outstanding after the
transaction.

(II)
The date any one Person, or more than one Person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of Deluxe possessing
30% or more of the total voting power of the stock of such corporation. If any
one Person, or more than one Person acting as a group, is already considered to
own more than 30% of the total voting power of the stock of the Deluxe, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change of Control under this paragraph.

(III)
The date a majority of members of Deluxe’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the board of directors before the date of the
appointment or election.

(IV)
The date that any one Person, or more than one Person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) assets from Deluxe that have
a total gross fair market value equal to or more than 40% of the total gross
fair market value of all of the assets of Deluxe immediately before such
acquisition or acquisitions; provided that a Change of Control shall not result
from a transfer of assets by Deluxe to (a) a shareholder of Deluxe (immediately
prior to the transfer) in exchange for or with respect to Deluxe’s stock, (b) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by Deluxe immediately following the transfer, (c) a
Person, or more than one Person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of Deluxe immediately following the transfer, or (d) an
entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person or group of Persons described in clause (c)
For this purpose, gross fair market value means the value of the assets of
Deluxe, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

For purposes of determining whether a Change of Control has occurred, Persons
will not be considered to be acting as a group solely because they purchase or
own stock of the same corporation at the same time, or as a result of the same
public offering. However, Persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with Deluxe.
If a Person, including an entity, owns stock in both corporations that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.
This definition of Change of Control is intended to conform to the definition of
a change in control event as set forth in §409A of the Internal Revenue Code and
Treas. Reg. §1.409A-3(i)(5), and shall be so construed. A transaction shall not
be considered to constitute a Change of Control unless it also constitutes a
change in control event for purposes of §409A, and any transaction that
constitutes a change in control event for purposes of § 409A shall be considered
a Change of Control.
“Company” shall mean Deluxe and its Affiliates, as herein defined.
"Disability" shall mean your medically determinable physical or mental
impairment that can be expected to result in death or to last for a continuous
period of not less than twelve months and you either have been receiving
disability payments under any plan (including a short-term disability plan or
practice) of the Company for at least three months, or if you are not eligible
to participate in any disability plan, you are unable to engage in any
substantial gainful activity.




--------------------------------------------------------------------------------




“Good Reason” shall mean (i) except with your written consent given in your
discretion, (a) the assignment to you of any position and/or duties which
represent or otherwise entail a material diminution in your position, authority,
duties or responsibilities, or (b) any other action by the Company which results
in a material diminution in your position (or positions) with the Company,
excluding for this purposes an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by the Company promptly after receipt
of written notice thereof given by you and excluding any diminution attributable
solely to the fact that Deluxe is no longer a public company; (ii) any material
reduction in your aggregate compensation and incentive opportunities, or any
failure by the Company to comply with any other written agreement between you
and the Company, other than an isolated, insubstantial or inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of written notice thereof given by you; (iii) the Company’s requiring
you to be based at any location more than 50 miles from your then current
location; (iv) any purported termination by the Company of your employment which
is not effected pursuant to a written notice of termination specifying the
reasons for your termination and the manner by which such reasons constitute
“Cause” (as defined herein); or (v) any request or requirement by the Company
that you take any action or omit to take any action that is inconsistent with or
in violation of the Company’s ethical guidelines and policies as the same
existed within the 120-day period prior to the termination date or any
professional ethical guidelines or principles that may be applicable to you.
"Person" shall have the meaning defined in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934, as amended, except that such term shall not
include (i) Deluxe or any of its Affiliates, (ii) a trustee or other fiduciary
holding securities under an employee benefit plan of Deluxe or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of Deluxe in substantially the same proportions
as their ownership of stock of Deluxe.
"Qualified Retirement" shall mean any termination of employment that the
Compensation Committee of Deluxe's Board of Directors approves as a qualified
retirement, provided (i) you have at least twenty years of service with Deluxe
and/or its Affiliates (“Service Years”), and (ii) the sum of your age and
Service Years equals or exceeds seventy-five.




